Allow me at the outset, Mr. President, to join those
who have spoken before me in extending warm
congratulations on behalf of my country, my delegation
and myself for your brilliant election to the presidency
of the General Assembly at its fifty-ninth session. The
Chairman of the African Union, His Excellency
Mr. Olusegun Obasanjo, already expressed here a few
days ago our continent’s gratitude to the international
community, which, by choosing you, has made one of
Africa’s most illustrious sons President of the General
Assembly. We naturally associate ourselves with that
expression of gratitude. We wish you every success in
carrying out your lofty mission, and you know you
have always had Niger’s support. To your predecessor,
21

His Excellency Mr. Julian Hunte, I should like to
express our congratulations on the skill, enthusiasm
and authority with which he conducted the work of the
fifty-eighth session of the Assembly in a difficult
international context.
Today, the international community finds itself at
a crossroads. International peace and security —
already sorely tested by recurrent armed conflicts —
are subjected to threats or bloody attacks of terrorist
acts, which further darken the global atmosphere of
uncertainty and insecurity. In your opening statement,
Mr. President, you mentioned one of those persistent
and bloody conflicts — that of the Middle East, a
conflict that costs so much to humanity in terms of
human lives, financial resources and lost hope. That
region’s macabre statistics remind us — as if that were
still necessary — of the urgent need to bring the parties
to the negotiating table on the basis of the road map,
which the Security Council itself endorsed through its
resolution 1515 (2003).
Today, in addition to the Palestinian problem and
in light of Iraq, the situation in the Middle East is
central to world peace and security as never before.
With respect to Iraq — a country with which Niger
shares the same faith, Islam, the basis of our common
membership in the Organization of the Islamic
Conference — we cannot fail to deplore so much loss
of human life and so much blind violence, which are
the daily lot of the Iraqi people. We earnestly hope that
greater, revitalized international cooperation will
enable us to swiftly establish free and democratic
institutions in Iraq, put an end to the chaos that seems
to have taken root there and bring to the country the
peace and stability necessary for its socio-economic
development.
Niger, as a member of the Organization of the
Islamic Conference Contact Group on Jammu and
Kashmir, believes that a sustained dialogue between
India and Pakistan will make it possible to lay the
foundation for a peaceful solution to that conflict by
enabling the people of Kashmir to exercise their right
to self-determination, in accordance with the relevant
United Nations resolutions.
Concerning Western Sahara, Niger reaffirms its
support for United Nations efforts with a view to
reaching a just and comprehensive settlement of the
conflict. The commendable actions of the Secretary-
General should be continued and supported until we
see a successful conclusion, in conformity with the
relevant United Nations resolutions, particularly
Security Council resolutions 1495 (2003) and
1541 (2004).
In Niger, at the end of a long and sometimes
painful process, we have established a political system
in which a multitude of parties, private media and civil
society organizations flourish, all of them under the
protective umbrella of a constitution that guarantees
the separation of powers and an independent judiciary.
His Excellency Mr. Tandja Mamadou, President of the
Republic since the democratic elections of
22 November 1999, invited the people of Niger on
14 September 2004 to vote in new presidential and
legislative elections that will be held starting on
13 November 2004. That will be the first time since
1991 — when the multiparty system was established in
Niger — that a fully democratic mandate has been
completed. And it will be successfully, because in our
country, social peace has returned, State authority has
been restored, the economy is back on track and the
people of Niger have new hope. On 24 July, the
building of democratic structures was completed
through municipal and local elections, to the great
satisfaction of everyone.
The restored status of the State has made it
possible — thanks to the personal intervention of
President Tandja Mamadou — to quickly overcome the
resistance of the remaining few who were still opposed
to the expanded polio vaccination programme. Here, I
must sincerely thank the international community —
particularly the World Health Organization, UNICEF,
the Centres for Disease Control of the United States
and Rotary International — for having effectively
assisted us in our efforts in that fight.
At the external level, our public and private
bilateral partners who left Niger before 1999 have
since returned. Niger’s presidency of the West African
Economic and Monetary Union and, last year, of the
Community of Sahelo-Saharan States has given greater
visibility to our external action aimed at peace and
security in Africa. In particular, that action has taken
the form of sending a Niger contingent to Côte
d’Ivoire, military observers to the Democratic Republic
of the Congo and civilian police components to
Burundi, the Central African Republic and Timor-
Leste. All that has convinced us that the international
community’s support is more essential today than ever
before to help Africa strengthen the capacities of its
22

subregional institutions and those of its continental
organization, the African Union.
Under the leadership of President Olusegun
Obasanjo, the African Union is working ceaselessly to
prevent conflicts in African countries where peace
reigns, to consolidate peace and security where — as in
Guinea-Bissau, Sierra Leone or Liberia — the
populations have barely emerged from a situation of
political instability or bloody armed conflicts, and,
lastly, to extinguish the hotbeds of tension persisting in
Côte d’Ivoire, the Democratic Republic of the Congo,
Burundi and the Sudan.
Our experience with conflict prevention and
resolution in Africa teaches us that the golden rule in
that respect is to have confidence in subregional
institutions and the African Union and to support them
with consistent logistical and financial means. In that
regard, Niger welcomes the decision taken by the
Security Council to support the African Union’s
decision to strengthen and expand the observation
mission in Darfur and to encourage member States to
provide all the equipment and logistical, financial and
material resources required for the mission’s swift
expansion. We earnestly hope that the various parties
to the conflict will respond positively to the appeals
coming from Africa and elsewhere to swiftly put an
end to that tragedy and to bring about a comprehensive
peace agreement, on which the advent of a peaceful
Sudan will depend.
Within the framework of Africa’s new
development initiatives, the heads of State of the
African Union agreed, during a special summit held
recently in Ouagadougou, to place employment at the
centre of their political, economic and social policies.
As rightly pointed out by His Excellency Blaise
Compaoré, President of Burkina Faso and host of the
summit, Africa needs the effective support of the
international community to implement the decisions of
Ouagadougou.
From the Millennium Declaration to the world
conferences and summits that followed it, many
international decisions made the fight against poverty a
world priority and a major challenge for humanity.
How, then, can it be that hundreds of millions of
people continue to languish in abject poverty and total
destitution? How can it be that, in this era of
technological and scientific advances, HIV/AIDS and
other pandemics continue to wreak havoc throughout
the world, particularly in Africa? How can it be that, at
a time of globalization, many parts of the planet —
particularly the least developed countries — are still
totally excluded from international trade? And how can
it be that, despite the commitments undertaken through
the relevant international conventions, the global
environment continues insidiously to deteriorate,
dangerously jeopardizing the future of generations to
come?
In light of that situation, and in view of the dearth
of financial resources to address the crucial problems
assailing humanity, we must wonder about the
existence of real political will on the part of rich
countries to help the most impoverished countries
overcome abject poverty. The Global Fund to Fight
AIDS and the World Solidarity Fund for the
Elimination of Poverty — whose creation we
welcome — suffer from a cruel lack of resources.
Furthermore, we believe the modalities for
granting those resources to eligible countries should be
modelled after those in force for the funds obtained in
the framework of the Highly Indebted Poor Countries
Initiative, in order to ensure management that is both
transparent and responsible.
We have to face the reality. Given the economic
stagnation, poverty and the lack of prospects that are
serious threats for social stability and the young
democracies of developing countries, international
cooperation is the key to achieving the Millennium
Development Goals — as long as developed and
developing countries agree to assume their respective
responsibilities. In this respect, the commitments made
in Doha to promote a just trade, the Monterrey
Consensus on Financing for Development and the
Johannesburg Plan of Implementation on Sustainable
Development remain the cornerstones for
implementation of the Goals.
However, the meagre results achieved in the
implementation of conclusions from major forums
prompt the international community as a whole to re-
examine its conscience. The upcoming high-level
dialogue on financing for development should be an
opportunity to once again place at the core of the
debate the important issue of the mobilization of
resources for development. In this respect, taxation at a
level to be agreed upon — as was recalled at the last
summit on poverty — on all international financial
transactions could provide the substantial funding so
23

necessary for attaining the Millennium Development
Goals.
Endemic poverty, which affects the African
continent in particular, is not a question of fate. It is
possible to reduce poverty as long as the international
community is resolute in tackling it. It is possible to
reduce poverty if industrialized countries implement
without delay the enhanced programme to alleviate the
debt of highly indebted countries and agree to cancel
all bilateral public debts. It is possible to reduce
poverty if industrialized countries agree to increase
official development assistance to the level necessary
to reach the objectives of the Millennium Development
Goals. It is possible to reduce poverty if industrialized
countries resolve to open their markets to commodities
from developing countries, and if raw materials from
those countries are purchased at their proper values. It
is possible to reduce poverty if industrialized countries
eliminate their farming subsidies for cotton and support
the countries concerned in their policy for providing
rural areas with a suitable farming infrastructure and,
especially, with small rural facilities.
Lastly, it is possible to reduce poverty if
globalization is better managed and if interdependence
leads to the establishment of an international financial
and commercial structure that is democratic and able to
meet the needs of all parties.
Not so long ago the international community,
with the Group of 8 in the lead, solemnly declared its
commitment to support the New Partnership for
Africa’s Development (NEPAD). Today we must
acknowledge that that great enthusiasm still has not
materialized in concrete actions on a scale that would
meet the legitimate aspirations of African continent.
Despite constant efforts by the African countries, there
is still much left to be done to meet the objectives
contained in that vast and ambitious partnership.
I am pleased to say here that Niger is very
pleased to work with the Office of the Representative
of the Secretary-General for NEPAD, as well as with
the Office of the High Representative of the United
Nations for Least Developed Countries, Landlocked
Countries and Small Island Developing States.
To conclude, it is important that the
Desertification Convention be effectively implemented,
a convention that is seen as the best illustration of the
link between environmental degradation and poverty.
Speaking of environmental degradation, how can
we overlook the ecological ravages caused by the
current locust invasion in part of Africa? Because it did
not act in good time, the international community —
which had been warned of this danger far in
advance — must now mobilize, as soon as possible,
sufficient financial and material means to stop the
spread of the plague in order to halt the spectre of
famine that looms over the populations of northern
Africa, the Sahel and West Africa as a whole.